Citation Nr: 0402054	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left lung, to include as secondary to 
nicotine dependence.

2.  Evaluation of cold injury with peripheral neuropathy of 
the lower left extremity, currently rated as 20 percent 
disabling.

3.  Evaluation of cold injury with peripheral neuropathy of 
the lower right extremity, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2001 rating 
determinations of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appeals for increased evaluations 
initially arise from the original grants of service 
connection for cold injuries to both the right and left lower 
extremities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans' Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, these issues are 
subject to the Court's holding in Fenderson.


REMAND

With regard to the veteran's claims for increased evaluations 
for his service-connected cold injury with peripheral 
neuropathy of the right and left lower extremities, the Board 
notes that the veteran was last afforded a comprehensive VA 
examination in October 1998.  

In his October 2001 substantive appeal, the veteran indicated 
that he met the criteria for the next higher evaluation.  He 
stated that his toes and toenails were discolored, that he 
had chronic fungus under his toenails, and that he had pain 
and impaired sensation. 

VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

With regard to the veteran's claim for service connection for 
squamous cell carcinoma of the lung, including as secondary 
to nicotine dependence, the Board notes that the veteran has 
not been afforded a VA examination as it relates to this 
issue throughout the course of his appeal.  

Moreover, in a December 1998 letter, the veteran's private 
physician indicated that the veteran probably had a cause and 
effect between his carcinoma of the lung and his smoking 
habit.

The Board further notes that the veteran's service medical 
records are missing.  If service medical records are presumed 
missing, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

In order to fulfill this heightened duty, the Board is of the 
opinion that additional VA examinations are warranted. 

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his cold injury with 
peripheral neuropathy of the lower left 
extremity and cold injury with peripheral 
neuropathy of the lower right extremity.  
The claims folder should be made 
available to the examiner.  All indicated 
tests and studies, including x-rays, 
should be performed and all findings 
should be reported in detail.  The 
examiner is to comment on the presence or 
absence of the following:

Arthralgias or other pain, numbness or 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, and x-
ray abnormalities (osteoporosis, sub-
articular punched out lesions, or 
osteoarthritis).  Complete detailed 
rationale should be given for each 
opinion rendered.  

2.  The veteran should be invited to 
provide verifying statements from family 
or friends, or any other individuals who 
may be able to provide direct 
corroborative evidence of the veteran's 
smoking history.  The veteran should also 
be invited to provide medical evidence 
that he developed a nicotine dependence 
in service, and thus continued to smoke 
following his separation from the 
military.

3.  The RO should refer the veteran's 
claims file to an appropriate VA 
physician or physicians, who should be 
requested to review the claims file and 
following examination of the veteran, 
render findings, if possible, with 
respect to when the veteran first began 
to smoke, and the duration (to include 
any interruptions) of his smoking habit.  
In addition, the physician(s) should 
determine the approximate date of onset 
of the veteran's squamous cell carcinoma 
of the lung, and, to the extent feasible, 
whether it is related to his period of 
service or whether it was caused by the 
use of tobacco products.  Furthermore, 
the physician(s) should express an 
opinion as to whether it is at least as 
likely as not that the veteran incurred a 
nicotine dependence as a result of 
service and whether, and to what extent, 
that dependence continued after service.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claim to determine whether the notice and 
duty assist provisions of the Veterans 
Claims Assistance Act of 2000 and the 
Veterans Benefits Act of 2003 are 
complied with.  

If upon completion of the above development, any of the 
claims remain denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




